                                                                         Case 2:18-cv-02684-EJM Document 251 Filed 03/22/21 Page 1 of 2



                                                                 1   Robert A. Henry (#015104)
                                                                     Jennifer Hadley Catero (#018380)
                                                                 2   Kelly A. Kszywienski (#025578)
                                                                     Amanda Z. Weaver (#034644)
                                                                 3   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 4   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 6   E-Mail: bhenry@swlaw.com
                                                                             kkszywienski@swlaw.com
                                                                 7            aweaver@swlaw.com
                                                                     Attorneys for Defendant Treatment Assessment
                                                                 8   Screening Center, Inc.
                                                                 9
                                                                                        IN THE UNITED STATES DISTRICT COURT
                                                                10
                                                                                               FOR THE DISTRICT OF ARIZONA
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Deshawn Briggs, et al.,                          No. CV2018-02684-EJM
                                                                                      Plaintiffs,                     NOTICE OF SERVICE OF
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202




                                                                                                                      DISCOVERY RESPONSES AND
                                                                             v.                                       DISCLOSURES
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                15   William Montgomery, et al.,
                                                                16                    Defendants.
                                                                17
                                                                18           Defendant Treatment Assessment Screening Center, Inc. gives notice that it has

                                                                19   served the following via electronic mail: (1) its Supplemental Responses to Plaintiffs’

                                                                20   First Set of Requests for the Production of Documents to All Defendants to all parties on

                                                                21   December 19, 2019;1 (2) its Response to Plaintiffs’ Third Set of Requests for Production

                                                                22   of Documents to Defendant TASC on Plaintiffs on March 2, 2021; (3) its disclosure of lay

                                                                23   witnesses on all parties on March 5, 2021; and (4) its areas of anticipated expert testimony

                                                                24   on all parties on March 19, 2021.

                                                                25
                                                                26
                                                                27
                                                                     1
                                                                28     TASC just became aware that it did not earlier file a Notice of Service for these
                                                                     Supplemental Responses and hereby rectifies the same.
                                                                       Case 2:18-cv-02684-EJM Document 251 Filed 03/22/21 Page 2 of 2



                                                                 1            DATED this 22nd day of March, 2021.
                                                                 2                                                        SNELL & WILMER L.L.P.
                                                                 3                                                     By: s/ Amanda Z. Weaver
                                                                 4                                                        Robert A. Henry
                                                                                                                          Jennifer Hadley Catero
                                                                 5                                                        Kelly A. Kszywienski
                                                                                                                          Amanda Z. Weaver
                                                                 6                                                        One Arizona Center
                                                                                                                          400 E. Van Buren, Suite 1900
                                                                 7                                                        Phoenix, Arizona 85004-2202

                                                                 8                                 CERTIFICATE OF SERVICE
                                                                 9            I hereby certify that on March 22, 2021, I electronically transmitted the foregoing
                                                                10   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                11   Notice of Electronic Filing to the CM/ECF registrants on record.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   By: s/ Pati Zabosky
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202




                                                                     4817-4446-3786
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                                 -2-
